McBRIDE, Judge.
The motor vehicles of the respective parties were damaged in an intersectional collision on the afternoon of October 22, 1953. Plaintiff sued the defendant for the cost of the repairs to his car and the defendant reconvened praying for the amount of his loss; defendant pleads, in the alternative, that plaintiff was guilty of contributory negligence. The trial judge was of the opinion that both drivers were negligent and rendered judgment dismissing both claims. Both parties have appealed.
The accident happened at the intersection of Urquhart and Gallier Streets; plaintiff was driving in a direction toward the Mississippi River at a speed of about 20 miles per hour, while defendant was operating his station wagon on Urquhart Street in an uptown direction at a speed “under 30.” In other words, plaintiff approached from defendant’s right. The intersection is what is colloquially called a blind corner. There were no other witnesses save the two drivers.
This is a shining example of a case where both drivers were clearly concurrently negligent. Neither of them saw the other car until reaching a point a few feet from the intersection, and then, of course, it was too late for either to do anything to prevent a crash. Had one or the other taken the slightest precautions in approaching the dangerous corner, there would have been no mishap.
It is contended on behalf of plaintiff that the right of way which he had under the accepted rules of the road by virtue of his approach from defendant’s right warranted his proceeding forward in the manner fn *612which he did and that the defendant was bound to respect such right of way.
 Plaintiff did have a directional right of way, but this certainly did not relieve him of the duty of taking precautions to ascertain if vehicles were approaching on Urquhart Street. Our opinion must be then that under these circumstances both motorists were clearly guilty of negligence in not exercising due care commensurate with the danger lurking at this blind corner and there can be no recovery by either of them.
For the reasons assigned, the judgment appealed from is affirmed.
Affirmed.